*39Separate Opinion.
Coffey, J.
— I concur in the reasoning and conclusion reached in this case, as well as in the case of State, ex rel. Worrell v. Peelle, post, p. 495.
Under the Constitution of 1816, the Legislature of the State possessed the power to elect the administrative State officers and the presiding judges of the circuit courts, while the Governor of the State possessed the power to appoint, with the concurrence of the senate, the judges of the Supreme Court. The history of the State I think fully demonstrates that the people were dissatisfied with this arrangement, and regarded it as an encroachment upon their rights, and demanded the right to select their own public servants. One of the objects sought in calling the convention which framed our present Constitution was to effect a revolution in this particular. There is, in my judgment, abundant evidence both in the Constitution itself and in the debates attending the framing of that instrument, that the convention adjourned under the full conviction that it had fully performed the mission for which it had been called into existence. Every State officer which, by the Constitution of 1816, was elected by the Legislature, was, by our present Constitution, made elective by the people. If there is any provision in the Constitution which confers upon the Legislature the power to elect any officer falling strictly within the definition of a State officer, charged with duties affecting the whole people of the State, I have been unable to find it; and my attention has not been called to any such provision.
The fact that no such provision can be found is, to my mind, conclusive evidence that it was not intended to confer any such power.
It is a rule, elementary in its character, that statutes and constitutional provisions are to be construed in the light of the history attending their passage, or adoption, and they *40must be so construed, if possible, as to effect the object sought to be attained. I believe it to be a fact, not denied, that one of the objects sought to be attained in calling the convention which framed our present Constitution was to effect a complete revolution in the manner of electing State officers, by-depriving the Legislature of that right and reserving it to the people. To say that the convention did not accomplish that object is, in my opinion, equivalent to asserting that it adjourned without accomplishing the object for which it was called. History teaches us that successful revolutions never go backward, and that they are much more likely to go beyond the objects first sough t than to fall short. In my opinion the constitutional convention which framed our present Constitution did not fail to accomplish the things which called it into existence, and that it has left to the people of the State the exclusive power to elect all State officers whose duties are of a general character like those under consideration. The history of the State since that time, ini my judgment, confirms this view.
Although the Legislature has created many State offices since 1851,1 am unable at this time to call to mind a single instance in which it attempted to fill such office by its own election for much more than a quarter of a century after the adoption of our present Constitution. The claim to such right is of recent origin, and in my opinion no such right exists. I am of the opinion that the people at large have the right to elect, at any general election., the state geologist and state statistician. The moment the Legislature creates such office the right to fill it by election vests in the people, and they can not be constitutionally deprived of such right. The claim that by reason of the fact that the Legislature created these offices, and attached to them peculiar or particular duties, gave them the right to fill such offices, would apply, I think, as well to the office of attorney general and reporter of the Supreme Court as to these offices.
The truth is, that by delegating to the people the right to *41elect their circuit and supreme judges, and superintendent of public instruction, the convention furnishes us with unequivocal evidence of its abiding faith in the discriminating intelligence of the people, and their ability to select their own officers, however difficult or complicated their duties might be.
Filed Nov. 7, 1889.
Our general election laws are broad enough to authorize the election of these officers, as well as any other State officer, and until such time as the people shall have an opportunity to fill them by an election, the Governor of the State has the right, in my judgment, to fill the vacancy by appointment. The officer so appointed would,, be entitled to hold his office until his successor is elected and qualified,, and not longer.